Citation Nr: 1643732	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-28 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.  

Given the evidence of record, which documents psychiatric diagnoses including posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), the Board has characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required for additional evidentiary development which is necessary prior to the Board's adjudication of the Veteran's claim on appeal.  Specifically, upon remand, VA must obtain an addendum opinion to reconcile the conflicting medical evidence of record regarding the Veteran's claimed acquired psychiatric disorder, to include PTSD and MDD.  

Post-service private treatment records from February 2008 document psychiatric diagnoses of PTSD and a mood disorder which were related to the Veteran's stressful work environment and history of trauma; the physician also noted that the Veteran appeared to have a history of PTSD since Vietnam.  

VA treatment records from May 2012 document that the Veteran was referred by his primary care physician for mental health treatment for depression.  Following a June 2012 psychiatric evaluation, the Veteran was diagnosed with PTSD which was related to combat, although the physician noted that this was based upon the Veteran's presentation and history, and that it was reasonable to wait for further diagnostic testing before beginning psychotropic medication.  In August 2012, the Veteran was diagnosed with depression and rule-out PTSD.  Following a subsequent psychiatric evaluation in January 2013, the Veteran was diagnosed with MDD.  Additional VA treatment records from February 2013 document an assessment of PTSD with a history of MDD.  

The Veteran was afforded a VA PTSD examination in August 2013.  Therein, the VA examiner reviewed the Veteran's past mental health treatment records.  He noted that the February 2008 private diagnoses of PTSD and mood disorder, as well as the May 2012 and June 2012 VA diagnoses of depression and PTSD, did not appear to be supported by any psychological testing.  The examiner also noted the January 2013 diagnosis of MDD following a psychiatric evaluation.  Ultimately, the examiner concluded that the Veteran did not have a current diagnosis of PTSD, as his symptoms did not meet the diagnostic criteria for PTSD under the relevant DSM-IV criteria at the time.  Additionally, the examiner stated that the Veteran's presentation indicated inaccurate self-reporting and was suggestive of malingering.  He noted that individuals who present with inaccurate and embellishment of symptoms may very well have mental health symptoms that are clinically significant and distressing, but given the inaccuracy and embellishment of the Veteran's symptoms, it was not possible to ascertain without undue speculation the type or severity of symptoms the Veteran was currently experiencing; therefore, no DSM-IV diagnosis other than malingering could be given at the time.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Notably, the August 2013 VA examination report contains a review of the Veteran's medical history and related records, and although the VA examiner discounted some documented psychiatric diagnoses based upon a perceived lack of psychological testing, the examiner did not discount or reconcile the Veteran's January 2013 diagnosis of MDD, or offer a related etiological opinion.  Additionally, the examiner's ultimate diagnosis of malingering and his conclusion that it was not currently possible to ascertain the type or severity of symptoms that the Veteran was currently experiencing without resorting to speculation nevertheless suggests that the Veteran may still have a clinically significant psychiatric diagnosis.  

Therefore, upon remand, VA must obtain an addendum medical opinion regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD.  Moreover, the examiner must also clearly address whether the Veteran has had any acquired psychiatric disorder which is related to his active service, including his reported stressor events, at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, the Board is mindful that VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers; such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2015).  Additionally, outstanding VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c) (2015).  Given the Veteran's history of both private and VA psychiatric treatment, any relevant and outstanding records must be obtained and associated with the claims file upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant private or VA treatment records, after obtaining authorization from the Veteran as necessary.  Ensure that all such pertinent records are associated with the claims file and all responses, positive or negative, are properly documented, and the Veteran is properly notified.  

2.  Following the above, obtain an addendum opinion from the August 2013 VA examiner regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD.  If the August 2013 VA examiner is unavailable, an equally qualified examiner with psychiatric expertise may be substituted.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate testing should be conducted, including a full psychiatric examination of the Veteran if deemed necessary, and all pertinent findings reported.  A full and detailed rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  

Specifically, the VA examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran has any acquired psychiatric disorder, to include PTSD or MDD, either currently or at any time since his claim was filed in May 2012, is related to his active service, including his reported stressor events.  

In rendering the above opinion, the examiner is must specifically reconcile any opinion rendered with VA and private treatment records which document psychiatric diagnoses including PTSD and MDD.  

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




